Execution Version Exhibit TEXAS-NEW MEXICO POWER COMPANY to THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee THIRD SUPPLEMENTAL INDENTURE dated as of April 30, 2009 Supplemental to the First Mortgage Indenture dated as of March23, 2009 (file no.:09-0007931211) Establishing a series of Securities designated FIRST MORTGAGE BONDS, DUE 2011, SERIES 2009C THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A UTILITY THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS Address of Debtor: Texas-New Mexico Power Company Attention: Vice President and Treasurer 577 North
